04/12/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                         Assigned on Briefs October 27, 2020

       STATE OF TENNESSEE v. CRYSTAL RENAE MCCROSKEY

                  Appeal from the Criminal Court for Knox County
                     No. 114961 Steven Wayne Sword, Judge
                     ___________________________________

                           No. E2019-02293-CCA-R3-CD
                       ___________________________________

Defendant-Appellant, Crystal Renae McCroskey, was indicted by a Knox County grand
jury for one count of especially aggravated assault, three counts of aggravated kidnapping,
one count of aggravated assault, and one count of domestic assault in violation of
Tennessee Code Annotated sections 39-13-305, 39-13-304, 39-13-102, and 39-13-111.
Pursuant to a plea agreement, the Defendant pled guilty to one count of aggravated assault
as a Range II, Multiple Offender for an agreed sentence of eight years, with the manner of
service to be determined by the trial court. As part of the agreement, the State dismissed
the five remaining counts. Following a sentencing hearing, the trial court ordered the
Defendant’s sentence to be served in confinement. On appeal, the Defendant argues that
the trial court abused its discretion in denying her an alternative sentence. Upon review,
we affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which JAMES CURWOOD
WITT, JR. and ALAN E. GLENN, JJ., joined.

Clinton E. Frazier, Maryville, Tennessee, for the Defendant-Appellant, Crystal Renae
McCroskey.

Herbert H. Slatery III, Attorney General and Reporter; Renee W. Turner, Senior Assistant
Attorney General; Charme Allen, District Attorney General; and Willie Lane, Assistant
District Attorney General, for the Appellee, State of Tennessee.

                                       OPINION

       The Defendant, Crystal McCroskey, and the victim, Jason McCroskey, were
married and living together in Knoxville, Tennessee. Mr. McCroskey has multiple
sclerosis, walks with a cane, and struggles to move around on his own. On September 19,
2018, Knoxville Police Department Officers responded to St. Mary’s hospital to speak with
the victim. The victim was reluctant to speak with the officer, but eventually told them
that earlier that day the Defendant had burned him with a curling iron, punched him, and
bit his face during an argument about money.1 He said the incident occurred in the master
bedroom of his apartment and described the curling iron the Defendant assaulted him with.

       The victim had multiple burns on his body, including on his neck, back, stomach,
legs, and arms and bite marks on his left cheek. Both of his eyes were purple and he had
scratches on his arms and face. Officers proceeded to the apartment and found the
Defendant inside. The Defendant told officers she had no idea what had happened to her
husband and had not seen him in days. A curling iron was lying next to the door of the
master bedroom in plain view. The Defendant was taken into custody and the curling iron,
which appeared to have “burned fluids” on it, was seized as evidence. Days later, officers
returned to the hospital when the victim became septic. At this time, the victim told officers
the Defendant had also burned his anus and genitals.

       In the pre-investigation report, the Defendant gave the following statement about
the incident:

       I was stupid and started doing meth to help me get things done that I had to
       do. I didn’t even realize how long I had been up or how the drug was
       affecting my thought process. I started hitting my husband because of the
       things I was thinking. It went from hitting to burning the higher I got.
       Finally, I came down from my high and realized I needed to leave when I
       realized what I was doing. I never would have done these things in my right
       stated [sic] of mind. I love my husband more than anything in this world.

       On February 25, 2019, the victim provided the Defendant with the funds to make
bond, and the Defendant was ordered to have no contact with the victim. After the
Defendant made bond, property management at the victim’s apartment notified law
enforcement that the property manager and maintenance staff had seen the Defendant in
the apartment complex. An undercover officer set up surveillance cameras around the
victim’s apartment. On July 5, 2018, property management was conducting a routine
inspection of the victim’s apartment and found the Defendant hiding in the shower. The
victim had been staying with his father since the incident. An investigator spoke with the
victim and his father when they returned to the apartment to check the mail. The victim’s
father told the investigator the Defendant had been staying at the America’s Best Hotel.
Officers went to the hotel and arrested the Defendant for aggravated criminal trespassing.

       1
          Mr. McCroskey had been stabbed by the Defendant sometime during the month prior to
this incident and was subsequently hospitalized.
                                            -2-
The Defendant and the victim had been staying at the hotel together for several days prior
to the arrest.

       On February 20, 2019, a Knox County grand jury indicted the Defendant for one
count of especially aggravated assault, three counts of aggravated kidnapping, one count
of aggravated assault, and one count of domestic assault. Pursuant to her plea agreement,
the Defendant pled guilty to one count of aggravated assault as a Range II, Multiple
Offender for an agreed sentence of eight years, with the manner of service to be determined
by the trial court. As part of the agreement, the State dismissed the five remaining counts.

       On December 10, 2019, the trial court held the Defendant’s sentencing hearing to
determine the manner the sentence would be served. The Defendant’s disciplinary file was
introduced into evidence and listed the offenses she committed while incarcerated. The
Defendant was found guilty of three violations: one for possession of dangerous contraband
and two for hoarding and possession or the use of drugs or drug paraphernalia. The
dangerous contraband the Defendant possessed was the “metal part of a pencil” that had
been “flattened off.” One of the hoarding offenses involved a drug prescribed to the
Defendant, BuSpar. The Defendant was supposed to ingest the drug in front of officers but
was later found hiding it in her cell.

        The trial court considered the factors set forth in Tennessee Code Annotated section
40-35-103(1) to determine whether the Defendant was a suitable candidate for alternative
sentencing. The trial court found that the Defendant did not have “a long history of
criminal conduct” and noted that she had never “been on any type of long-term probation.”
Tenn. Code Ann. § 40-35-103(1)(A), (C). However, the trial court stated that the
Defendant’s failure to follow court orders after her release on bond indicated that she was
unlikely to adhere to the terms of an alternative sentence. The trial court described the
Defendant’s assault of a “incredibly vulnerable victim” as “extremely egregious” and
stated that “the nature of [the] sadistic torturing alone [justified] confinement....”
Ultimately, the trial court concluded that confinement was “necessary to avoid depreciating
the seriousness of the offense” and that this outweighed the factors in favor of an alternative
sentence. Tenn. Code Ann. § 40-35-103(1)(B). The trial court sentenced the Defendant as
a Range II, multiple offender to eight years’ imprisonment.

                                        ANALYSIS

       The Defendant contends that the trial court erred in denying alternative sentencing,
arguing that the State failed to show her offense “was of a nature that outweighs all factors
favoring a sentence other than confinement.” The State argues that the trial court
“conducted a detailed analysis of the statutory factors” and properly exercised its discretion
when denying alternative sentencing. We agree with the State.
                                             -3-
       “[T]he abuse of discretion standard, accompanied by a presumption of
reasonableness, applies to within-range sentences that reflect a decision based upon the
purposes and principles of sentencing, including questions related to probation or any other
alternative sentence.” State v. Caudle, 388 S.W.3d 273, 278-79 (Tenn. 2012).

       Any sentence that does not involve complete confinement is an alternative sentence.
See generally State v. Fields, 40 S.W.3d 435 (Tenn. 2001). Tennessee Code Annotated
section 40-35-102(5) (2006) gives courts guidance regarding the types of defendants who
should be required to serve their sentences in confinement:

       In recognition that state prison capacities and the funds to build and maintain
       them are limited, convicted felons committing the most severe offenses,
       possessing criminal histories evincing a clear disregard for the laws and
       morals of society, and evincing failure of past efforts at rehabilitation shall
       be given first priority regarding sentencing involving incarceration[.]

Tenn. Code Ann. § 40-35-102(5) (2006).

       In addition, Tennessee Code Annotated section 40-35-102(6)(A) (2006) states that
a defendant who does not require confinement under subsection (5) and “who is an
especially mitigated or standard offender convicted of a Class C, D or E felony, should be
considered as a favorable candidate for alternative sentencing options in the absence of
evidence to the contrary[.]” However, a trial court “shall consider, but is not bound by, the
advisory sentencing guideline” in section 40-35-102(6)(A). Id. § 40-35-102(6)(D) (2006).

      A trial court should consider the following when determining whether there is
“evidence to the contrary” indicating that an individual should not receive alternative
sentencing:

       (A) Confinement is necessary to protect society by restraining a defendant
       who has a long history of criminal conduct;

       (B) Confinement is necessary to avoid depreciating the seriousness of the
       offense or confinement is particularly suited to provide an effective
       deterrence to others likely to commit similar offenses; or

       (C) Measures less restrictive than confinement have frequently or recently
       been applied unsuccessfully to the defendant[.]

Id. § 40-35-103(1)(A)-(C) (2006); see State v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991).
                                            -4-
       We note that the trial court’s determination of whether the defendant is entitled to
an alternative sentence and whether the defendant is a suitable candidate for full probation
are different inquiries with different burdens of proof. State v. Boggs, 932 S.W.2d 467,
477 (Tenn. Crim. App. 1996). The defendant has the burden of establishing suitability for
full probation, even if the defendant is considered a favorable candidate for alternative
sentencing. See id. (citing Tenn. Code Ann. § 40-35-303(b)).

       A defendant is eligible for probation if the actual sentence imposed upon the
defendant is ten years or less and the offense for which the defendant is sentenced is not
specifically excluded by statute. See Tenn. Code Ann. § 40-35-303(a) (2006). The trial
court shall automatically consider probation as a sentencing alternative for eligible
defendants; however, the defendant bears the burden of proving his or her suitability for
probation. Id. § 40-35-303(b) (2006). In addition, “the defendant is not automatically
entitled to probation as a matter of law.” Id. § 40-35-303(b) (2006), Sentencing Comm’n
Comments. Rather, the defendant must demonstrate that probation would “‘subserve the
ends of justice and the best interest of both the public and the defendant.’” State v. Carter,
254 S.W.3d 335, 347 (Tenn. 2008) (quoting State v. Housewright, 982 S.W.2d 354, 357
(Tenn. Crim. App. 1997)).

       When considering probation, the trial court should consider the nature and
circumstances of the offense, the defendant’s criminal record, the defendant’s background
and social history, the defendant’s present condition, including physical and mental
condition, the deterrent effect on the defendant, and the best interests of the defendant and
the public. See State v. Kendrick, 10 S.W.3d 650, 656 (Tenn. Crim. App. 1999) (citing
State v. Grear, 568 S.W.2d 285, 286 (Tenn. 1978)). In addition, the principles of
sentencing require the sentence to be “no greater than that deserved for the offense
committed” and “the least severe measure necessary to achieve the purposes for which the
sentence is imposed.” Tenn. Code Ann. § 40-35-103(2), (4) (2006). In addition, “[t]he
potential or lack of potential for the rehabilitation or treatment of the defendant should be
considered in determining the sentence alternative or length of a term to be imposed[,]”
and “[t]he length of a term of probation may reflect the length of a treatment or
rehabilitation program in which participation is a condition of the sentence[.]” Id. § 40-
35-103(5). Moreover, our supreme court has held that truthfulness is a factor which the
court may consider in deciding whether to grant or deny probation. Bunch, 646 S.W.2d at
160 (citing State v. Poe, 614 S.W.2d 403, 404 (Tenn. Crim. App. 1981)).

       In this case, the trial court made the required findings on the record when denying
the Defendant an alternative sentence. The trial court considered all the relevant factors
enumerated in Tennessee Code Annotated section 40-35-103(1) and determined that the
nature of the offense outweighed the factors in favor of alternative sentencing. “In order
                                            -5-
to deny an alternative sentence based [solely] on the seriousness of the offense, the
circumstances of the offense as committed must be especially violent, horrifying, shocking,
reprehensible, offensive, or otherwise of an excessive or exaggerated degree and the nature
of the offense must outweigh all factors favoring a sentence other than confinement.” State
v. Grissom, 956 S.W.2d 514, 520 (Tenn. Crim. App. 1997). The trial court properly
determined that the Defendant’s offense met this standard. The trial court considered the
“number of wounds” the Defendant inflicted on a “incredibly vulnerable victim,”
describing the offense as “extremely egregious” and an “act of [] sadistic torturing.”
Because the record shows that the trial court carefully considered the evidence, the
enhancement and mitigating factors, and the purposes and principles of sentencing prior to
imposing a sentence of confinement, we affirm the trial court’s denial of an alternative
sentence.

                                    CONCLUSION

      Based on the analysis above, the judgment of the trial court is affirmed.




                                             ____________________________________
                                             CAMILLE R. MCMULLEN, JUDGE




                                           -6-